




CITATION:
R. v. Economopoulos, 2011 ONCA 694



DATE: 20111108



DOCKET: C51414



COURT OF APPEAL FOR ONTARIO



Laskin, Cronk and Blair JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Stephanos Economopoulos



Appellant



Robert C. Sheppard, for the appellant



Jennifer Mannen, for the respondent



Heard:
November 4, 2011



On appeal from the sentence imposed
          on November 30, 2009 by Justice Eleanor M. Schnall of the Ontario Court of
          Justice.



APPEAL BOOK ENDORSEMENT



[1]

Although neither counsel asked for a fine, the appellant acknowledges
    that the imposition of a fine was within the trial judges discretion.  His
    sole submission is that the amount of the fine - $8,000  is excessive.  He
    contends that the trial judge erred by not making sufficient inquiry into his ability
    to pay.

[2]

We agree with that submission, although we also agree that the trial
    judge was correct to impose a fine that reflected the seriousness of what the
    appellant did.

[3]

In the light of the financial information on the record, we think that a
    fit sentence is a $6,000 fine.  The appellant shall have one year to pay, and
    consistent with the trial judges reasons, may if necessary, apply for further
    time to pay.

[4]

Leave to appeal sentence is granted, and the fine is reduced to $6,000.


